 Case 1:19-cv-18451-RMB Document 21 Filed 03/26/21 Page 1 of 5 PageID: 132



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

________________________
                                  :
NEDZAT KORAC,                     :
                                  :     Civ. No. 19-18451 (RMB)
                  Petitioner      :
                                  :
          v.                      :           OPINION
                                  :
WARDEN S. YOUNG,                  :
                                  :
               Respondent         :
________________________          :

        This matter comes before the Court upon Petitioner’s response

to the Court’s Order to Show Cause why his petition for writ of

habeas corpus under 28 U.S.C. § 2241 should not be dismissed as

moot (“Response to OSC”, Dkt. No. 16), and the brief in support of

dismissal by Respondent. (“Letter Brief”, Dkt. No. 20.) For the

reasons discussed below, the Court will dismiss the petition as

moot.

I.   BACKGROUND

     Petitioner presented the following ground for relief in his

habeas petition:

     GROUND ONE: Whether the Petitioner has the right to challenge
     the legality of the immigration detainer when it is already
     known that the petitioner is stateless and has had several
     immigration hearings where he was released because he was
     stateless.
    Case 1:19-cv-18451-RMB Document 21 Filed 03/26/21 Page 2 of 5 PageID: 133



(Pet., ¶13, Dkt. No. 1.) Petitioner asked the Court to quash “the

pending          immigration       warrant   and       detainer[.]”         (Id.,     ¶15.)

Petitioner is no longer in BOP custody; he was released on August

25, 2020. (Supp. Answer, Ex. 2, Dkt. No. 12-1.) Furthermore,

Petitioner was not taken into ICE custody, rather he was released

under       an    Order     of    Supervision,     subjecting         him    to     certain

restrictions and reporting requirements. (Supp. Answer, Ex. 2,

Dkt. No. 12-1.)

II.     DISCUSSION

        A. The Parties’ Arguments

        Respondent argues that the habeas petition is moot because

Petitioner is no longer in custody subject to an immigration

detainer, he is under an order of supervision by ICE, based on his

final order of removal. (Letter Brief, Dkt. No. 20.) Petitioner

contends that his circumstances have not changed, he remains

subject to an unenforceable final order of removal and he will be

subject      to     an    immigration     detainer     if   he   is    reincarcerated.

(Response to OSC, Dkt. No. 16 at 4.) 1 Petitioner contends that it

is impossible to remove him because he is stateless, so he should

never be subject to an immigration detainer if incarcerated. (Id.

at    5.)    Respondent          argues   that   the    petition      in    this     matter

challenged         an     immigration     detainer      that     no    longer       exists,


1  Page citations are to the page number designated by the Court’s
electronic case management filing system, CM/ECF.
                                             2
 Case 1:19-cv-18451-RMB Document 21 Filed 03/26/21 Page 3 of 5 PageID: 134



rendering this case moot. (Letter Brief, Dkt. No. 20 at 1-2.) Any

challenge to the existing final order of removal has to be made in

the appropriate jurisdiction. (Id. at 2.)

     B.    Whether the Alleged Injury is Capable of Repetition Yet
           Evading Review

     A petition under § 2241 becomes moot when the alleged injury

is no longer redressable by a favorable judicial decision. Spencer

v. Kenma, 523 U.S. 1, 7 (1998). In his habeas petition, Petitioner

challenged his future detention pursuant to an ICE detainer. He is

no longer incarcerated by the Bureau of Prisons and no longer

subject to an ICE detainer; he has been released from ICE custody

subject to an order of supervision. The habeas petition is moot.

Although not identified as such, Petitioner’s argument is that his

alleged injury is “capable of repetition while evading review”

because if he is incarcerated again, he will be subject to an ICE

detainer upon his release from prison. This Court need not address

the merits of Petitioner’s argument that his final removal order

is unenforceable; the question here is whether the injury alleged

in his habeas petition is capable of repetition while evading

review, not whether his petition has merit.

     The doctrine of “capable of repetition while evading review”

is an exception to mootness. Shalhoub v. Attorney Gen. of U.S.,

473 F. App'x 114, 116–17 (3d Cir. 2012) (quoting Turner v. Rogers,

131 S. Ct. 2507, 2515 (2011)). Under this doctrine, a federal court


                                     3
 Case 1:19-cv-18451-RMB Document 21 Filed 03/26/21 Page 4 of 5 PageID: 135



maintains jurisdiction over an otherwise moot petition where: “(1)

the challenged action [is] in its duration too short to be fully

litigated prior to its cessation or expiration, and (2) there is

a reasonable expectation that the same complaining party [will] be

subjected to the same action again.” Id. (citation and internal

quotation marks omitted in Shalhoub).

      “The   Supreme      Court    has   held    that    ‘for    the       purposes   of

assessing the likelihood that [ ] authorities will re-inflict a

given injury, we generally have been unwilling to assume that the

party seeking relief will repeat the type of misconduct that would

once again place him or her at risk of that injury.’” Diallo v.

Adducci, 444 F. Supp. 3d 815, 821 (N.D. Ohio 2020) (quoting Honig

v.   Doe,    484   U.S.    305,    320   (1988)).       The    Supreme      Court     has

“consistently refused to find the case or controversy requirement

satisfied    where   …    the     litigants     simply   ‘anticipate         violating

lawful criminal statutes.’” United States v. Sanchez-Gomez, 138 S.

Ct. 1532, 1542 (2018) (quoting O'Shea v. Littleton, 414 U.S. 488,

496 (1974)).

      The same rationale applies here, Petitioner will not be

subject to an ICE detainer again unless he is convicted and

sentenced    for   another      crime,    and    there    is    not    a    reasonable

expectation that Petitioner will put himself at risk of another

prison term, subject to an ICE detainer upon release. Therefore,



                                         4
 Case 1:19-cv-18451-RMB Document 21 Filed 03/26/21 Page 5 of 5 PageID: 136



the   capable   of   repetition   while    evading   review   doctrine   is

inapplicable here, and the Court will dismiss the petition as moot.

III. CONCLUSION

      For the reasons discussed above, the Court will dismiss the

habeas petition as moot.



An appropriate Order follows.



Date:   March 25, 2021

                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          UNITED STATES DISTRICT JUDGE




                                     5
